UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6394


CALVIN LAVAN CLARK,

                Petitioner - Appellant,

          v.

JOHN R. OWENS, Warden, FCI WILLIAMSBURG,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.   Solomon Blatt, Jr., Senior District
Judge. (1:11-cv-00006-SB)


Submitted:   July 26, 2011                 Decided:   August 5, 2011


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Lavan Clark, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Calvin Lavan Clark, a federal prisoner, appeals the

district   court’s   order   accepting    the   recommendation    of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.        We have reviewed the record

and find no reversible error.          Accordingly, we affirm for the

reasons stated by the district court.       Clark v. Owens, No. 1:11-

cv-00006-SB   (D.S.C.   Mar. 10,   2011).       We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                 AFFIRMED




                                   2